Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 24, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148640 & (17)(18)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148640
                                                                     COA: 319064
                                                                     Wayne CC: 94-010112-FC
  L. C. BROWN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 20, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand and the motion to correct sentence are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 24, 2014
         t0616
                                                                                Clerk